Appeal by defendant from a judgment of the County Court, Suffolk County (Rohl, J.), rendered July 22, 1983, convicting him of criminal possession of a forged instrument in the third degree, upon a guilty plea, and imposing sentence.
Judgment affirmed.
We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious issues which could be raised on this appeal. Counsel’s application to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Weinstein, J. P., Rubin, Lawrence and Kunzeman, JJ., concur.